Citation Nr: 1435031	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-28 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

The Veteran represented by:  Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran testified before the undersigned in June 2013.  

The Board notes that the Veteran also appealed the denial of entitlement to service connection for a right knee disability; however, the RO granted service connection for right knee chondromalacia in a June 2012 rating decision.  The Veteran has not disagreed with the initial disability rating or effective date assigned.  Thus, that rating decision is considered a full grant of the benefits sought and this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement following denial of a particular claim for service connection cannot be construed as a notice of disagreement following the granting of service connection for that claim). 


FINDINGS OF FACT

The evidence is at least in relative equipoise on the question of whether the Veteran's lumbar spine degenerative joint disease (DJD) and spondylolisthesis are etiologically related to his active duty service.  


CONCLUSION OF LAW

The criteria for establishing service connection for lumbar spine DJD and spondylolisthesis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his low back disability is related to the cumulative effect from multiple parachute jumps during active duty service.  See Board Hearing Transcript (Tr.) at 8.  After careful consideration of the medical and lay evidence, and resolving reasonable doubt in his favor, the Board finds that service connection is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran's service treatment records are unremarkable for any complaint, treatment, or diagnosis related to the low back.  At his December 1974 separation examination, his spine was normal.  The Veteran stated that he did not complain of back pain at his separation examination because he was focused on going home.  See August 2011 letter.

The Veteran asserts that he had back problems during active service as a result of parachute jumps and was treated with muscle relaxers.  See Board Hearing Tr. at 9.  He also submitted "buddy" statements from fellow service members who recalled that he had knee and back problems in service.  His military personnel records reflect that he attended Airborne Training and received hazardous pay for duty as a parachutist.  His statements regarding having performed parachute jumps are consistent with the circumstances of his service and are deemed competent and credible.  

According to his testimony and various lay statements provided by friends and family members, the Veteran continued to have back problems after separating from active service.  The Veteran stated that he was in traction for back problems in 1978 - only three years after separating from service.  See Board Hearing Tr. at 5.  He also said that he continued to receive periodic chiropractic care and that he also purchased his own in-home traction unit.  Id. at 9.  The Board notes that attempts were made to obtain private chiropractic treatment records from Cambridge Chiropractic Clinic, but these records had been destroyed.  The first documented record of treatment for low back pain is in August 2000.  See August 2000 Progress Chart, Johnson Family Chiropractic.  At that time, the Veteran reported that his back pain had been "ongoing for years."

The report of a May 2012 VA examination reflects that the Veteran was diagnosed with DJD and anterior spondylolisthesis L5 on S1.  The examiner noted that the Veteran reported that he had multiple parachute jumps and had low back pain in service.  The examiner also noted that the Veteran reported receiving periodic treatment for low back pain after service; however, these records were unavailable.  The examiner ultimately opined that the Veteran's low back disability was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the separation examination was negative for a back condition, the service treatment records did not reference a problem addressing the back, and the Veteran had been a carpenter for 40 years.  

In a September 2013 letter, a private chiropractor (J.W.D) stated that he had performed a full orthopedic and neurological examination on the Veteran.  It was noted that the Veteran reported that he had a history of low back pain that began during military service and plagued him for most of his adult life.  The chiropractor stated that radiographic examination revealed a stable but significantly degenerated spondylolisthesis at L5.  He said that due to the resultant degeneration, it was estimated that the trauma most likely occurred 30 to 35 years ago.  The chiropractor opined that the Veteran's current low back condition was "caused during his military career and has degenerated over the past 30 years or so."  

In this case, the Veteran has established that he has a current disability, the first element of service connection.  As noted above, he has been diagnosed with lumbar spine DJD and spondylolisthesis.  The Veteran has also established the incurrence of an in-service injury or event.  His military personnel records reflect that he was a parachutist and he presented competent and credible lay evidence that he experienced back pain in service.  

The remaining question is whether the Veteran's current low back disability was incurred during or is otherwise etiologically related to service.  The Board acknowledges that there is conflicting evidence regarding the question of nexus in this case.  The VA examiner provided a competent opinion with rationale; however, she seemed to base her opinion primarily on the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that a VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of disability such that his claim of service connection could be proven").  She did not explain her reasons for rejecting the multiple lay statements indicating that the Veteran had back problems in service and that he continued to have back problems and seek treatment after service.  As such, the Board finds this opinion is afforded less weight.

Under these circumstances, the private chiropractor's opinion, along with the Veteran's testimony and the various lay statements or record, permit application of the reasonable doubt doctrine as the evidence for and against the claim is in relative equipoise.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a lumbar spine DJD and spondylolisthesis are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for lumbar spine DJD and spondylolisthesis is granted.



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


